Name: 2004/591/ECCommission Decision of 2 August 2004 amending Decision 97/467/EC as regards the inclusion of one establishment in Iceland for farmed game meat and one establishment in Botswana for ratite meat in provisional lists of third country establishments from which Member States are authorised to import such products (notified under document number C(2004) 2681)(Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  health;  animal product;  Africa;  trade;  tariff policy;  Europe
 Date Published: 2004-08-10; 2008-12-05

 10.8.2004 EN Official Journal of the European Union L 263/21 COMMISSION DECISION of 2 August 2004 amending Decision 97/467/EC as regards the inclusion of one establishment in Iceland for farmed game meat and one establishment in Botswana for ratite meat in provisional lists of third country establishments from which Member States are authorised to import such products (notified under document number C(2004) 2681) (Text with EEA relevance) (2004/591/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 95/408/EC of 22 June 1995 on the conditions for drawing up, for an interim period, provisional lists of third country establishments from which Member States are authorised to import certain products of animal origin, fishery products or live bivalve molluscs (1), and in particular Article 2(4) thereof, Whereas: (1) Commission Decision 97/467/EC of 7 July 1997 drawing up provisional lists of third country establishments from which the Member States authorise imports of rabbit meat and farmed game meat (2) sets out provisional lists of establishments in third countries from which the Member States are authorised to import farmed game meat, rabbit meat and ratite meat. (2) Iceland has provided the name of one establishment producing farmed game meat for which the responsible authorities certify that the establishment complies with the Community rules. (3) Botswana has provided the name of one establishment producing ratite meat for which the responsible authorities certify that the establishment complies with Community rules. (4) Accordingly, those establishments should be included in the lists set out in Decision 97/467/EC. (5) As on-the-spot inspections of the concerned establishments have not yet been carried out, imports from them should not be eligible for reduced physical checks pursuant to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (3). (6) Decision 97/467/EC should therefore be amended accordingly. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annex I to Decision 97/467/EC is amended in accordance with Annex I to this Decision. Article 2 Annex II to Decision 97/467/EC is amended in accordance with Annex II to this Decision. Article 3 This Decision shall apply from 17 August 2004. Article 4 This Decision is addressed to the Member States. Done at Brussels, 2 August 2004. For the Commission David BYRNE Member of the Commission (1) OJ L 243, 11.10.1995, p. 17. Decision as last amended by Directive 2004/41/EC of the European Parliament and of the Council (OJ L 157, 30.4.2004, p. 33). (2) OJ L 199, 26.7.1997, p. 57. Decision as last amended by Decision 2004/144/EC (OJ L 47, 18.2.2004, p. 33). (3) OJ L 24, 30.1.1998, p. 9. Directive as last amended by Regulation (EC) No 882/2004 of the European Parliament and of the Council (OJ L 165, 30.4.2004, p. 1). ANNEX I The following text is added to Annex I: PaÃ ­s: Islandia / ZemÃ : Island / Land: Island / Land: Island / Riik: Island / Ã §Ã Ã Ã ±: IÃ Ã »Ã ±Ã ½Ã ´Ã ¯Ã ± / Country: Iceland / Pays: Islande / Paese: Islanda / Valsts: Islande / Ã alis: Islandija / OrszÃ ¡g: Izland / PajjiÃ ¼: Islanda / Land: Ijsland / PaÃ stwo: Islandia / PaÃ ­s: Islandia / Krajina: Island / DrÃ ¾ava: Islandija / Maa: Islanti / Land: Island 1 2 3 4 5 6 70 Vidbot Husavik CP b, (1) b : Biungulados / SudokopytnÃ ­ci / KlovbÃ ¦rende dyr / Paarhufer / SÃ µralised / Ã Ã ¯Ã Ã ·Ã »Ã ± / Biungulates / BiongulÃ ©s / Biungulati / PÃ rnadÃ ¾i / Porakanopiai / PÃ ¡rosujjÃ º patÃ ¡sok / Annimali ta' l-ifrat / Tweehoevigen / Parzystokopytne / Biungulados / PÃ ¡rnokopytnÃ ­ky / Parkljarji / SorkkaelÃ ¤imet / KlÃ ¶vdjur (1) Ã stablishment using only raw material from other approved third countries establishments for food production. ANNEX II The following text is added to Annex II: PaÃ ­s: Botsuana / ZemÃ : Botswana / Land: Botswana / Land: Botsuana / Riik: Botswana / Ã §Ã Ã Ã ±: Ã ÃÃ ¿Ã Ã Ã ¿Ã Ã ¬Ã ½Ã ± / Country: Botswana / Pays: Botswana / Paese: Botswana / Valsts: BotsvÃ na / Ã alis: Botsvana / OrszÃ ¡g: Botswana / PajjiÃ ¼: Botswana / Land: Botswana / PaÃ stwo: Botswana / PaÃ ­s: Botsuana / Krajina: Botswana / DrÃ ¾ava: Bocvana / Maa: Botswana / Land: Botswana 1 2 3 4 5 6 4 Botswana Ostrich Company Gaborone SH, CP